        Case 2:20-cv-01695-GGG-KWR Document 9 Filed 03/04/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 GLENN THEOBOLD & GINA REIS
 THEOBALD ON BEHALF OF THEIR
 MINOR CHILD, LAUREN THEOBOLD, CIVIL ACTION NO.: 20-1695

                         Plaintiff,
                                                   JUDGE GREG G. GUIDRY
                vs.

 THE ROMAN CATHOLIC ARCHDIOCESE MAGISTRATE JUDGE KAREN WELLS
 OF NEW ORLEANS, ARCHBISHOP ROBY
 HANNAN HIGH SCHOOL, REBECCA
 HOLIDAY LAMBERT, AND AMANDA
 LASSUS,

                         Defendants.


       STATUS REPORT REGARDING BANKRUPTCY OF DEFENDANT,
 THE ROMAN CATHOLIC CHURCH OF THE ARCHDIOCESE OF NEW ORLEANS

         Pursuant to this Court’s Order (R. Doc. 8), Defendant, The Roman Catholic Church of the

Archdiocese of New Orleans (the “Archdiocese” or “Debtor”), through undersigned counsel,

hereby alerts the Court to the status of its bankruptcy case.

                                                   1.

         On May 1, 2020, the Archdiocese filed a voluntary petition for relief under chapter 11 of

title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court

for the Eastern District of Louisiana (the “Bankruptcy Court”). The Archdiocese’s bankruptcy

case is designated as In re The Roman Catholic Church of the Archdiocese of New Orleans, Case

No. 20-10846 (the “Chapter 11 Case”).

                                                   2.

         The deadline for filing sexual abuse proofs of claim against the Debtor expired on March

1, 2021, at 5:00 p.m. CST. [Bankruptcy Court, ECF No. 461].


{N4183232.1}
        Case 2:20-cv-01695-GGG-KWR Document 9 Filed 03/04/21 Page 2 of 3




                                                     3.

         The Debtor and the Official Committee of Unsecured Creditor (the “Committee”) are in

the process of reviewing and investigating claims.1

                                                     4.

         The Debtor intends to negotiate with the Committee and the Commercial Committee

(collectively, the “Committees”) about potential plans of reorganization to consensually resolve

the Chapter 11 Case.

                                                     5.

         On February 23, 2021, the Debtor filed a motion in the Bankruptcy Court, seeking an

extension for a period of 120 days, from March 1, 2021, to and including June 29, 2021, of the

period under section 1121(b) of the Bankruptcy Code during which the Debtor has the exclusive

right to file a chapter 11 plan of reorganization (the “Motion”). [Bankruptcy Court, ECF No. 762].

A telephonic hearing on the Motion will be conducted on March 18, 2021, at 1:30 p.m. CST.

[Bankruptcy Court, ECF No. 763].



                                     [Signature Page Follows]




         1
         On February 8, 2021, the Bankruptcy Court ordered the Office of the United States Trustee to
appoint an additional committee of commercial unsecured creditors (the “Commercial Committee”).
[Bankruptcy Court, ECF Nos. 745 & 746]. The Commercial Committee has yet to be appointed.


{N4183232.1}                                     2
        Case 2:20-cv-01695-GGG-KWR Document 9 Filed 03/04/21 Page 3 of 3




                                            Respectfully submitted,

                                            /s/ Michael L. DeShazo________________
                                            Michael L. DeShazo (#29833)
                                            Christine W. Adams (#34414)
                                            KINNEY, ELLINGHAUSEN & DESHAZO
                                            1250 Poydras Street, Suite 2450
                                            New Orleans, Louisiana 70113
                                            Telephone:     504-524-0206
                                            Fax:           504-525-6216
                                            Email:         mdeshazo@kinneylaw.com
                                                           cadams@kinneylaw.com

                                            Attorneys for Defendants, The Roman Catholic
                                            Church of the Archdiocese of New Orleans,
                                            Rebecca Lambert, and Amanda Lassus



                               CERTIFICATE OF SERVICE

         I hereby certify that, on this 4 th day of March 2021, the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system, which provides notice of

filing to all counsel of record by electronic means.

                                                       /s/ Michael L. DeShazo
                                                       Michael L. DeShazo




{N4183232.1}                                   3
